Pannell, Presiding Judge.
The defendant was indicted, tried and convicted of entering a dwelling house (apartment) of another with intent to commit a theft therein, and sentenced to 15 years in the penitentiary. He appealed to this court claiming an insufficiency of evidence to support his conviction. Held:
The evidence was amply sufficient to support his conviction of the offense charged. The judge as trier of facts was not bound to accept the defendant’s story that he had been abducted by others and put in a laundry bag in a closet while the others ransacked the premises. He was found in a laundry bag in the closet by police when they responded to a call by the occupant who had returned to find her apartment ransacked.

Judgment affirmed.


Quillian and Clark, JJ., concur.